Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Brown, J.), rendered April 18, 2005, convicting him of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant committed the instant crimes before the effective date of the Drug Law Reform Act. Accordingly, he is not automatically entitled to be sentenced under the provisions of that Act (see L 2004, ch 738, §§ 36, 41 [d-1]; cf. People v McCray, 27 AD3d 486 [2006]; People v Torres, 26 AD3d 398 [2006]; People v Goode, 25 AD3d 723, 723-724 [2006]). Florio, J.E, Santucci, Mastro, Rivera and Covello, JJ., concur.